Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 1 of 60




      EXHIBIT “A”
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 2 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 3 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 4 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 5 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 6 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 7 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 8 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 9 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 10 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 11 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 12 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 13 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 14 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 15 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 16 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 17 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 18 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 19 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 20 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 21 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 22 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 23 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 24 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 25 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 26 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 27 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 28 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 29 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 30 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 31 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 32 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 33 of 60




       EXHIBIT “B”
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 34 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 35 of 60




       EXHIBIT “C”
Public Access Case Lookup                                                   Page 1 of 2
           Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 36 of 60



                                                                                                                                                         Text Size: A A A




                         Case Search                             Minute Entry Search                                  Case Notification                       Help

                              Home / Case Search



                              Public Access to Court Information

                            Case Search
                                                                                                                                                    Printer Friendly Version

                              << return to search results                                                                                             new case search >>

                              Case Information

                                Case Number:                   S-0900-CV-202000296

                                Title:                         PETER STROJNIK PLAINTIFF vs                                     Category:                  Civil

                                Court:                         Navajo County Superior                                          Filing Date:               8/3/2020

                                Judge:                                                                                         Disposition Date:



                                PETER STROJNIK            PLAINTIFF - P 1



                                WMH ENTERPRISES, LLC                DEFENDANT - D 2



                                WMH ENTERPRISES, LLC                DEFENDANT - D 1



                              Case Activity
                               Date              Description                                                                                                      Party

                              8/13/2020          SERVICE: Proof of Service                                                                                        D2

                              8/3/2020           COMPLAINT: Complaint                                                                                             P1

                              8/3/2020           ARBITRATION: CERTIFICATE OF COMPULSORY ARBITRATION - IS NOT                                                      P1

                              8/3/2020           INDICATOR: DISCOVERY TIER 2                                                                                      P1

                              8/3/2020           SUMMONS: SUMMONS                                                                                                 P1

                              8/3/2020           SUMMONS: SUMMONS                                                                                                 P1




                              Document Search
                              For access to criminal and civil court documents in the Superior Court visit the eAccess portal.
                              For more information about the eAccess portal please visit: https://www.azcourts.gov/eaccess.


                              NOTES:
                              Internet Explorer 10 Users: Case details will not display properly unless you
                              switch to Compatibility View. How?
                              The following case types are excluded from search results: sealed cases, cases involving un-served
                              Orders of Protection, mental health and probate cases, victim and witness data. Juvenile
                              incorrigible/delinquency case information also cannot be viewed on this website; however other types of cases
                              in which juveniles are parties, such as traffic cases, may be displayed. Certain administrative functions carried
                              out by superior court clerk's offices in each county are not included in this website, such as passport application
                              processing and private process server registration. Charges stemming from local ordinance violations are
                              not included.


                              Please be aware of the following limitations of the case records displayed:
                              • The information may not be a current, accurate, or complete record of the case.
                              • The information is subject to change at any time.
                              • The information is not the official record of the court.
                              • Not all cases from a participating court may be included.
                              • The information should not be used as a substitute for a thorough background search of official public
                              records.


                              The user is responsible for verifying information provided on this website against official court
                              information filed at the court of record. Use of this website shall indicate agreement by the user that the
                              Arizona judiciary, including its courts, divisions, officers, and employees, shall not be liable for any loss,
                              consequence, or damage resulting directly or indirectly from the use of any of the information available through




https://apps.supremecourt.az.gov/publicaccess/caselookup.aspx                                                                                                          9/2/2020
Public Access Case Lookup                                                   Page 2 of 2
           Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 37 of 60


                                          this website and that the Arizona judiciary does not provide any warranty, express or implied, that the
                                          information provided is accurate, current, correct, or complete.


                                          Data available on this web site is updated frequently and can be provided via electronic media for an annual
                                          subscription fee. If interested, please Contact Us.


                                          Case info is updated on this website weekly. Information is updated each Friday to reflect case
                                          information through the Wednesday of the same week.




      Privacy Policy   Website Accessibility Policy                      Contact Us                                             © 2020 Arizona Supreme Court. All Rights Reserved.




https://apps.supremecourt.az.gov/publicaccess/caselookup.aspx                                                                                                               9/2/2020
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 38 of 60




        EXHIBIT “1”
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 39 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 40 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 41 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 42 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 43 of 60




        EXHIBIT “2”
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 44 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 45 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 46 of 60




        EXHIBIT “3”
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 47 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 48 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 49 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 50 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 51 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 52 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 53 of 60




        EXHIBIT “4”
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 54 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 55 of 60




       EXHIBIT “D”
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 56 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 57 of 60
Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 58 of 60




       EXHIBIT “E”
             Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 59 of 60


 1               Lindsay G. Leavitt – 029110
                    Lleavitt@jsslaw.com
 2               Jordan T. Leavitt - 031930
                     jleavitt@jsslaw.com
 3         JENNINGS, STROUSS & SALMON, P.L.C.
               A Professional Limited Liability Company
 4                 One East Washington Street
                           Suite 1900
 5                Phoenix, Arizona 85004-2554
                      Telephone: (602) 262-5911
 6                    MinuteEntries@jsslaw.com

 7     Attorneys for Defendant
 8                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 9                             IN AND FOR THE COUNTY OF NAVAJO
10    PETER STROJNIK,                                       No. S0900CV202000296
11                          Plaintiff,
                                                            NOTICE OF FILING REMOVAL
12    vs.

13    WMH Enterprises, LLC d/b/a Hampton Inn &
      Suites,
14
                            Defendant.
15

16             TO: CLERK OF THE SUPERIOR COURT AND ALL PARTIES TO THIS
                   ACTION
17

18             Please take notice that on September 2, 2020, Defendant WMH Enterprises, LLC

19   d/b/a Hampton Inn & Suites filed in the United States District Court for the District of Arizona

20   a Notice of Removal to remove this action to that court. A full and true copy of said Notice

21   of Removal is herewith served on you for filing attached as Exhibit “A”.

22             RESPECTFULLY SUBMITTED this 2nd day of September, 2020.

23                                                   JENNINGS, STROUSS & SALMON, P.L.C.
24                                                   By /s/ Lindsay G. Leavitt
                                                        Lindsay G. Leavitt
25                                                      Jordan T. Leavitt
                                                        One East Washington Street, Suite 1900
26                                                      Phoenix, Arizona 85004-2554
                                                        Attorneys for Defendant
27

28
     ...

                                                                                   7258028v1(69649.1)
           Case 3:20-cv-08232-JJT Document 1-1 Filed 09/02/20 Page 60 of 60


 1 Original of the foregoing E-Filed with the
   Clerk of the Court and a Copy of the
 2
   foregoing Emailed on this 2nd day of
 3 September, 2020, to:

 4 Peter Strojnik
   7847 N. Central Avenue
 5 Phoenix, AZ 85020

 6 Pro Per

 7   /s/     Tana Davis-Digeno
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
                                                                       7258028v1(69649.1)
